UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Argued November 2, 2005
                             Decided March 29, 2006

                                     Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-3942

MEHRIBAN YAYLACICEGI, UMIT                  Petition for Review of an Order of the
YAYLACICEGI and ELIF                        Board of Immigration Appeals
YAYLACICEGI,
    Petitioners,                            No. A79-587-634
                                            No. A79-587-633
      v.                                    No. A79-587-632

ALBERTO R. GONZALES,
    Respondent.


                                   ORDER

       Mehriban Yaylacicegi, her husband Umit, and her daughter Elif, immigrants
from Turkey, applied for asylum based on persecution that Mehriban allegedly
suffered at the hands of her religiously fundamentalist family. An immigration
judge denied their application, finding that she had neither suffered past
persecution nor shown an objectively reasonable fear of future persecution. Because
substantial deference is due the IJ’s findings, we deny the petition for review.
No. 04-3942                                                                     Page 2

                                  I. Background

       At the Yaylacicegis’ asylum hearing, Mehriban testified that she was born in
Istanbul, Turkey, to a strictly fundamentalist Muslim family. After her father’s
death, her two older brothers, Ibrahim and Coskun Cabuk, became the de facto
heads of the family and imposed a strict code of conduct on her in accordance with
their religious beliefs. Mehriban testified that the brothers required her to wear
traditional concealing clothing, such as a scarf covering her head; refused to let her
leave the house without permission or an escort; forbade her to use the telephone
without their permission; prevented her from seeking employment; and controlled
her vote once she reached voting age.

       Mehriban testified to a particular violent incident that occurred when she
was 20 years old and a student at a university that was a 20-hour drive from her
family home in Istanbul. During a semester break, while visiting her family,
Mehriban used the telephone without her brothers’ permission. One of her brothers
discovered her on the phone and assumed that she was speaking to a man. He
seized the telephone and attacked Mehriban with a knife, cutting her left hand.
The injury required stitches, and left visible scars.

        Mehriban’s decision to marry Umit Yaylacicegi also angered her brothers
because, according to her, his parents were “modern” and he did not share their
conservative values. The brothers tried to prevent the marriage by sequestering
Mehriban in the family home for three weeks and beating her. Mehriban and Umit
eventually eloped, but attempted to keep their address and telephone number
private so that her brothers would not be able to find them. Umit Yaylacicegi
testified that her brothers came to his house on their wedding day searching for her.
Afterwards, Umit’s father called the Cabuk brothers and told them that Umit, as
Mehriban’s husband, was now head of her family and was responsible for making
decisions for her. As a result, the brothers “back[ed] off and stopped searching” for
her, for an indeterminate period of time.

       The brothers’ concession did not last. Mehriban testified that after her
daughter was born, her mother asked to meet with Mehriban and her grandchild.
Mehriban agreed to see her mother at her sister’s home. She arrived dressed in
“regular clothes,” apparently meaning that she was not wearing the head covering
or head-to-toe clothing her fundamentalist family had required her to wear. Her
mother and sister were hostile to Mehriban’s appearance and “rejected” her.
Mehriban’s brothers soon arrived, and according to her testimony beat and kicked
her, continuing to batter her after she had fallen to the ground. Umit testified that
Mehriban’s sister called him to pick her up from the meeting, and that when he
arrived, Mehriban was sitting outside the house waiting for him, injured and
unable to move. Mehriban was diagnosed with a herniated disk in her spine, and
No. 04-3942                                                                    Page 3

testified that her physician advised a month of bed rest and prescribed medication
for her after the beating. Umit added that she could not move or speak for some
time after the attack.

      After the beating, Mehriban’s brothers obtained her telephone number and
began calling and threatening her “frequently.” Mehriban said that she was afraid
her brothers would harm her or her family, and that the Turkish police were unable
or unwilling to help women in her situation. Approximately five months later,
Mehriban came to the United States on a visitor’s visa, which she overstayed.
Subsequently, the Yaylacicegis began attending a nondenominational Christian
church, and Mehriban was baptized several months before her asylum hearing.

       At the hearing, the Yaylacicegis testified about the abuse Mehriban had
suffered in Turkey as well as what they feared would happen if she returned there.
In particular, Mehriban expressed fear that she would be killed, both because of her
refusal to abide by her brothers’ religious beliefs and her subsequent conversion to
Christianity. The Yaylacicegis presented an expert witness to support this claim,
Charles MacDonald, a professor at Florida International University specializing in
international law and Middle Eastern affairs, including human rights in Turkey.
MacDonald testified about the prevalence of honor killings and influence of
fundamentalist Islamic politics in Turkey. He noted that the Cabuk brothers
allegedly belong to the Saadat Party, a legal but fringe fundamentalist Islamic
party. MacDonald characterized Saadat as one of the more radical fundamentalist
Islamic parties in Turkey. When asked what Mehriban’s brothers would do if she
were to return to Turkey, MacDonald replied, “Well, they would, in my view, kill
her.” He explained that he thought that the police often “look the other way,” and
that prison terms handed down for honor killings are often “very, very lenient or
nonexistent.”

       The IJ denied the Yaylacicegi’s application. The IJ found the applicants
credible, but ruled that the two attacks on Mehriban by her brothers did not rise to
the level of past persecution. “Regrettably,” the IJ concluded, “persecution within
the Immigration and Nationality Act does not contemplate all treatment that
society regards as unjust.” As for a fear of future persecution, the IJ said that the
State Department’s 2002 Report on Human Rights Practices contradicted the
applicants’ testimony that they could not obtain protection from the Turkish civil
authorities. The IJ also found that she had not shown that the abuse she feared
was on account of her religion, political opinion, or membership in a particular
social group. In addition, the IJ pointed out that Mehriban was persecuted by her
brothers, not agents of the government or parties that the government was
unwilling or unable to control; the IJ took note of the fact that the Yaylacicegis
never sought police protection in Turkey. Finally, taking note of the “large
No. 04-3942                                                                      Page 4

Christian community” in Turkey, the IJ held that the Yaylacicegis “would most
likely be able to practice their Christian faith in that country if returned to Turkey.”

       The BIA affirmed and adopted the IJ’s decision in all respects except one.
The BIA disagreed with the IJ only in that it found that Mehriban’s “difficulties”
were “on account of her religion.” The only other issues addressed by the BIA were
Mehriban’s argument that the IJ mischaracterized Professor MacDonald’s expert
testimony, and that the interpreter at the asylum hearing rendered inaccurate
translations of her testimony. The BIA found that the IJ’s summary of
MacDonald’s testimony was accurate, and that without citing any specific
mistranslations, had not demonstrated “any error or prejudice” arising from any
faulty translation at the hearing.

                                     II. Analysis

       The petitioners suggest that the Board’s finding that Mehriban’s “difficulties”
were “on account of her religion” should have compelled a finding that she suffered
past persecution. We are not persuaded. While any alleged persecution must be on
account of one of the factors of 8 U.S.C. § 1101(a)(42)(a), including religion, in order
to qualify the petitioners as refugees, not all “difficulties” predicated on the victim’s
religion rise to the level of persecution. See Capric v. Ashcroft, 355 F.3d 1075, 1084
(7th Cir. 2004). Nor do the petitioners explain the Turkish government’s connection
to their alleged persecution; persecution “is something a government does, either
directly or by abetting (and thus becoming responsible for) private discrimination by
throwing in its lot with the deeds or by providing protection so ineffectual that it
becomes a sensible inference that the government sponsors the misconduct.” Hor v.
Gonzales, 400 F.3d 482, 485 (7th Cir. 2005). The IJ found that the petitioners had
not shown that the Turkish government was unwilling or unable to protect them,
and the Yaylacicegis do not show how that finding is erroneous.

       The Yaylacicegis’ best evidence that the government would not or could not
protect them if they were to return to Turkey is Professor MacDonald’s testimony
that “the police would essentially not become involved” in affairs within a
conservative Islamic family such as the Cabuks, and that the penalties for violence
within an Islamic family would be lenient or nonexistent. He also testified,
however, that the government’s indifference would not extend to violence that
spilled over into the non-Islamic community, which would include the now-
Christian Yaylacicegis. The IJ was entitled to credit this testimony, as well as
contemporary State Department reports on human rights and religious freedoms,
as directly contradicting Mehriban’s “assertions that she would be afforded no
protection by the government of Turkey if she were returned to her country.” The
IJ’s determination that Mehriban neither suffered past persecution nor had an
objectively reasonable fear of future persecution is supported by “reasonable,
No. 04-3942                                                                    Page 5

substantial, and probative evidence on the record considered as a whole.” Georgis v.
Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003).

       The Yaylacicegis also argue that the IJ mischaracterized the evidence
presented at the asylum hearing, especially Professor MacDonald’s testimony. The
petitioners assert that the IJ’s summary of his testimony is misleading and
inaccurate because it implies that the government would intervene on Mehriban’s
behalf if it were made aware of her brothers’ involvement with Saadat. For
instance, Professor MacDonald testified that the Turkish military might be
monitoring Mehriban’s brothers if they had been involved in pro-Iranian
demonstrations. Petitioners contend that the IJ characterized this testimony as an
admission that the government would protect Mehriban because of her brothers’
politics.

       But even if the petitioners are correct and the IJ did mischaracterize one part
of Professor MacDonald’s presentation, the IJ understood the testimony and
accurately summarized his opinion that the government would be unwilling or
unable to protect Mehriban against an honor killing: “Professor MacDonald
indicated that he does not believe that Mehriban would receive much in the way of
protection from the Turkish government because they do not aggressively pursue
such cases, sometimes treating them as family matters.” Nor do petitioners show
how the IJ’s summary of the testimony prejudiced their case, which we have held is
necessary to prevail in due process claims. See, e.g., Hussein v. Gonzales, 424 F.3d
622, 626 (7th Cir. 2005) (“to prevail on a due process claim, an alien must show
prejudice”), citing Capric v. Ashcroft, 355 F.3d 1075, 1088 (7th Cir. 2004).

       The petitioners also contend that the IJ mischaracterized the extent of
Mehriban’s injuries, but this is not relevant; the question here is not the extent of
injuries received from private parties, but rather whether the harm was inflicted by
the government, or by private parties that the government is unable or unwilling to
control. Hor, 400 F.3d at 485. In any event, the IJ’s summary of Mehriban’s
injuries appears to be largely accurate.

      Finally, the petitioners contend that the interpreter at the asylum hearing
was incompetent to render accurate and fluent translations of the questioning in
English and the Turkish responses. The petitioners do not identify any particular
mistranslation, but point to the translator’s “sentence structure” as a signal that he
was “not up to snuff as an English speaker.” This court has held that such a claim
“founders on [a petitioner’s] inability to demonstrate either that the translation was
actually flawed or that he was prejudiced by the allegedly ineffective translation.”
Kuqo v. Ashcroft, 391 F.3d 856, 858 (7th Cir. 2004). The petition for review is
DENIED.